COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-09-326-CV





IN THE GUARDIANSHIP OF BUFORD SCOTT, JR.



------------



FROM COUNTY COURT OF HOOD COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant Buford Scott, Jr. attempts to appeal the trial court’s September 3, 2009 “Order Approving Motion for Independent Medical Evaluation.”  On October 15, 2009, we notified Scott of our concern that the court lacked jurisdiction over this appeal because the order does not appear to be an appealable interlocutory order.  We also informed Scott that the appeal would be dismissed unless he or any party desiring to continue the appeal filed with the court on or before October 26, 2009, a response showing grounds for continuing the appeal.  We have received no response.  Accordingly, we dismiss this appeal for want of jurisdiction.  
See 
Tex. R. App. P. 42.3(a), 43.2(f); 
see also De Ayala v. Mackie
, 193 S.W.3d 575, 578 (Tex. 2006) (discussing tests to determine whether interlocutory probate court orders are appealable).

PER CURIAM



PANEL:  MEIER, LIVINGSTON, and McCOY, JJ.



DELIVERED:  NOVEMBER 25, 2009

FOOTNOTES
1:See 
Tex. R. App. P. 47.4.